Citation Nr: 1816646	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to a separate, compensable rating for hypertension.  

4.  Entitlement to service connection for hypertensive heart disease, also claimed as ischemic heart disease secondary to herbicide exposure ("heart disability"). 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to November 1969.  

These matters come are before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The Board notes that the RO characterized and denied the hypertension issue as a claim for service connection.  However, the Veteran was awarded service connection for hypertension in the September 2011 rating decision, and the RO rated the disability as part of his service-connected diabetes mellitus.  The Veteran is apparently seeking a separate, compensable rating for his already service-connected hypertension.  Thus, the issue has been characterized on the title page as an increased rating claim. 

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the derivative issue of entitlement to a TDIU has been raised by the record, and therefore, it has been added to the issues on appeal as reflected on the title page.

The issue of service connection for a heart disability and the claims for an increased rating for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 14, 2016, the Veteran's diabetic peripheral neuropathy of the right lower extremity was manifested by mild incomplete paralysis. 

2.  Prior to July 14, 2016, the Veteran's diabetic peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis. 

3.  From July 14, 2016, the Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by, at worst, moderate incomplete paralysis.

4.  From July 14, 2016, the Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by, at worst, moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2016, the criteria for a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity are not met.  
38 U.S.C. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8620.

2.  Prior to July 14, 2016, the criteria for a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity are not met.  
38 U.S.C. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8620.

3.  Since July 14, 2016, the criteria for a disability rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity have been met or approximated.  38 U.S.C. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8620.

3.  Since July 14, 2016, the criteria for a disability rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity have been met or approximated.  38 U.S.C. §§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for diabetic peripheral neuropathy of the lower extremities.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently rated for his peripheral neuropathy of the lower extremities under Diagnostic Code 8620, which provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.123, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that the terms "mild," "moderate" and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During a July 2011 VA examination, the Veteran reported numbness in his lower extremities.  There was no evidence of muscle atrophy or abnormalities on the motor examination.  Reflexes were hypoactive for the bilateral ankles.  Sensation for the lower extremities was decreased to vibration, absent to pain/pinprick, and decreased to light touch.  There was no dysesthesias.  The examiner noted neuritis, but no neuralgia or paralysis were found.  The examiner opined that the Veteran's peripheral neuropathy resulted in decreased mobility.  

In statements dated October 2011 and July 2013, the Veteran reported tingling and burning in the soles of his feet. 

During a March 2014 VA examination, the Veteran reported constant episodes of numbness, cramps, and constant pain in his lower extremities.  The examiner noted the Veteran's symptoms as moderate paresthesias/dysesthesias of the bilateral lower extremities, moderate numbness, moderate constant pain (maybe excruciating at times), and mild intermittent pain (usually dull) bilaterally.  Except for decreased vibration sensation, decreased position sense, and decreased sensation to light touch, neurological examinations were otherwise normal.  There was no evidence of muscle atrophy.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy resulted in mild, incomplete, paralysis of the sciatic nerve. 

During a July 2016 VA examination, the Veteran reported experiencing daily, frequent weakness and numbness of his lower extremities, which at times made his left leg "die."  He also reported near falls and used crutches, a walker, or a wheelchair to avoid falling.  The examiner identified the Veteran's diabetic peripheral neuropathy symptoms as moderate paresthesias/dysesthesias in the right lower extremity and severe paresthesias/dysesthesias in the left lower extremity, moderate constant pain bilaterally, intermittent pain bilaterally, frequent painful cramping of the lower extremity muscles, moderate numbness in the right lower extremity, and severe numbness in the left lower extremity.  Neurological examinations of the lower extremities were mostly unchanged from the prior VA examination, though impaired reflexes were noted.  There was no evidence of muscle atrophy.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy resulted in bilateral moderate, incomplete, paralysis of the sciatic nerve and the femoral nerve.  The examiner identified the functional limitations related to the disability as decreased endurance to standing and walking.   

The Board finds that prior to the July 2016 VA examination, that the Veteran's peripheral neuropathy of the lower extremities was productive of no more than mild, incomplete, paralysis.  Prior to July 14, 2016, the evidence shows that the Veteran's disability was manifested by decreased sensation, moderate numbness and paresthesias/dysesthesias with mild to moderate pain.  Notably, the March 2014 VA examiner characterized the disability as mild incomplete paralysis of the lower extremities.  The preponderance of the evidence does not indicate that the Veteran's peripheral neuropathy was of a greater severity.  Accordingly, the Veteran's symptoms are consistent with the 10 percent ratings assigned for this period.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620.

After consideration of the medical and lay evidence, the Board resolves reasonable doubt in favor of the Veteran and finds that ratings of 20 percent for peripheral neuropathy of the right lower extremity and 40 percent for peripheral neuropathy of the left lower extremity are appropriate from July 14, 2016.  Although the Veteran's symptoms have occasionally been mild, the Board finds that the Veteran's radiculopathy for both lower extremities has overall consistently showed moderate  and moderate to severe symptoms of the right and left lower extremity, respectively.  The July 2016 VA examination revealed moderate, incomplete paralysis of the bilateral lower extremities, with moderate paresthesias/dysesthesias and moderate numbness for the right lower extremity.  For the left lower extremity, the July 2016 examination revealed severe paresthesias/dysesthesias and severe intermittent pain.  The evidence also includes the Veteran's July 2016 report of daily weakness and numbness, with increased symptoms for the left leg.  Resolving all doubt in the Veteran's favor, moderate incomplete paralysis of the right lower extremity peripheral neuropathy and moderately severe incomplete paralysis of the left lower extremity peripheral neuropathy are approximated from July 14, 2016, under Diagnostic Code 8620.

The Veteran is not entitled to higher ratings, however.  To warrant a higher rating for his right lower extremity peripheral neuropathy, the evidence would have to show moderately severe incomplete paralysis, and for the left lower extremity peripheral neuropathy, the evidence would have to show severe incomplete paralysis, which the lay and objective evidence has not shown.  Although some of the Veteran's symptoms have been marked severe, the evidence of record has not shown the Veteran's right lower extremity peripheral neuropathy has been manifested by symptoms that are moderately severe.  The evidence does not indicate that his left lower extremity peripheral neuropathy has been severe with marked muscular atrophy.  There is no evidence indicating he has complete paralysis of the lower extremities at any time during the period on appeal.  

The Board acknowledges the Veteran's testimony that he is entitled to a higher rating because his symptoms are worse, including suffering from numbness and tingling sensations.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's symptoms have worsened to certain severity requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Accordingly, ratings of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity, and 40 percent, but no higher, for peripheral neuropathy of the left lower extremity are warranted from July 14, 2016.  The benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

A disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to July 14, 2016, is denied.

A disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to July 14, 2016, is denied.

A disability rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity from July 14, 2016, is granted.

A disability rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity July 14, 2016, is granted. 

REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's heart condition and hypertension. 

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  
38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran contends his current heart disability is related to his active service, including as a result of herbicide agent exposure.  The evidence shows a current diagnosis of hypertensive heart disease as opposed to ischemic heart disease, which is presumed to be related to herbicide agent exposure.  In any event, additional development is required for an adequate determination as to the issue for entitlement to service connection for a heart disorder.  

A December 2008 VA examination revealed diagnoses of ischemic heart disease and angina pectoris, and it was noted that ischemic heart disease was not worsened or increased by the Veteran's diabetes.  A July 2014 VA examination revealed diagnoses of hypertensive heart disease and paroxysmal atrial flutter.  It was noted that the Veteran did not have ischemic heart disease.  In a February 2015 VA opinion, the VA examiner clarified that the December 2008 diagnosis of ischemic heart disease was given on a clinical basis, based upon the Veteran's reported history of cardiac catheterization and anti-anginal medications, and his symptoms of angina pectoris and dyspnea.  The examiner explained that the Veteran's prior angina and dyspnea symptoms were due to hypertensive heart disease and that this diagnosis reflected the evolution of the clinical presentation of the Veteran's symptoms over time.  While the Veteran has been diagnosed with hypertensive heart disease, the VA opinions of record do not address whether this condition is directly related to the Veteran's military service.  Thus, a remand is needed in order to obtain and etiological opinion for this claim.   
   
As previously explained, the Veteran seeks a separate, compensable rating for his already service-connected hypertension.  The evidence is not adequately developed for the Board to reach a decision and the AOJ has not addressed the increased rating claim in the first instance.  Thus, the issue is remanded so that the AOJ may provide the Veteran with proper notice as to the evidence needed to substantiate his claim for an increased rating and so that the AOJ can undertake any necessary development.  

Lastly, as previously noted, TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU application form, and the issue has not been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice with regard to the claim for a separate, compensable rating for his already-service connected hypertension.  

2.  Send the Veteran a notice letter with respect to his claim of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.
 3.  Send the Veteran's claims file to an appropriate VA examiner.  The examiner should determine the nature and etiology of the Veteran's hypertensive heart disease.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination. The examiner shall consider all other medical records associated with this file during review.  If the examiner determines that an examination of the Veteran is necessary, schedule the Veteran for this examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertensive heart disease is related to the Veteran's period of active service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate such and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Undertake any additional development deemed necessary, to include affording the Veteran an appropriate VA examination to determine the severity of his service-connected hypertension and/or affording him an examination for the TDIU claim.

5.  After completing the actions detailed above, readjudicate the claims remaining on appeal, and adjudicate the claim for TDIU, to include referral to the Director, Compensation and Pension Service, if warranted.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


